--------------------------------------------------------------------------------

Exhibit 10.05

 
Incentive Compensation Award Program.
Deferred Cash Compensation Program and
2010 Long Term Incentive Plan


Award Agreement for 2011 Awards and
Certain Amendments to Prior-Year Awards




Award Agreement, dated as of December 31, 2011, among AllianceBernstein L.P.
(together with its subsidiaries, “AllianceBernstein”), AllianceBernstein Holding
L.P. (“Holding”) and <PARTC_NAME> (“Participant”), an employee of
AllianceBernstein.


Whereas, the Compensation Committee (“Committee” or “Administrator”) of the
Board of Directors (“Board”) of AllianceBernstein Corporation (“Corporation”),
pursuant to the 2011 AllianceBernstein Incentive Compensation Award Program
(“Incentive Compensation Program”) and the AllianceBernstein 2010 Long Term
Incentive Plan, as amended (“2010 Plan” and, together with the Incentive
Compensation Program, the “Plans”), copies of which have been delivered
electronically to the Participant, has granted to the Participant an award
(“Award”) consisting of units representing assignments of the benefi­cial
ownership of limited partnership interests in Holding (“Holding Units”) subject
to certain restrictions described herein (“Restricted Units”), and authorized
the execution and delivery of this Award Agreement; and


Whereas, the Committee has granted to the Participant the right to receive a
portion of the Award in cash instead of Restricted Units, as contemplated in the
2011 AllianceBernstein Deferred Cash Compensation Program (“Deferred Cash
Program”); and


Whereas, the Board has approved the amendment of certain award agreements
pertaining to previously-granted deferred incentive compensation awards,
including Partners Compensation Plan awards, awards of options to buy Holding
Units (whether pursuant to the Special Option Program or otherwise), Deferred
Cash awards and Restricted Unit awards, but excluding any equity replacement,
sign-on or similar awards;


Now, Therefore, in accordance with the grant of the Award, and as a condition
thereto, AllianceBernstein, Holding and the Participant agree as follows:


1.             Grant.  Subject to and under the terms and conditions set forth
in this Award Agreement and the Plans, the Committee hereby awards to the
Participant the amount of deferred cash (“Deferred Cash”) elected by the
Participant and as set forth in Section 2 of Schedule A and the number of
Restricted Units set forth in Section 3 of Schedule A, together with the right
to receive interest on Deferred Cash, if elected, as specified in Section 2
below and regular cash distributions with regard to the underlying Holding Units
pursuant to Section 2.03(a) of the Incentive Compensation Program.  The
aggregate dollar amount of the Award (including Deferred Cash and Restricted
Units) was determined by the Committee on December 9, 2011, with the number of
Restricted Units being based on the average of the closing prices of a Holding
Unit on January 13, 17, 18, 19 and 20, 2012.

 
- 1 -

--------------------------------------------------------------------------------

 

2.        Earnings on Deferred Cash.  Interest on Deferred Cash, if elected,
will be accrued monthly based on AllianceBernstein’s monthly weighted average
cost of funds.  The return will be nominal.  The interest earned will be
credited to the Participant’s Deferred Cash balance annually.  


3.             Vesting and Distribution.  The Deferred Cash and Restricted Units
shall vest in accordance with Section 5 of Schedule A.  Once the Deferred Cash,
if elected, has vested, cash shall be distributed to the Participant as
specified in Article 4 of the Deferred Cash Program.  Once Restricted Units have
vested, Holding Units shall be distributed to the Participant as specified in
Article 4 of the Incentive Compensation Program.


4.             Notice of Resignation.  As a condition of receiving the Award,
the Participant agrees that in the event of the Participant’s resignation, the
Participant shall provide AllianceBernstein with prior written notice of the
Participant’s intent to terminate employment with AllianceBernstein based on the
schedule set forth below.  Notwithstanding the terms of any other agreement
between the Participant and AllianceBernstein (or its subsidiaries), including,
but not limited to, any employment agreement, which agreement shall be deemed
amended by this Award Agreement, the Participant will continue to be eligible
for base salary or draw, as well as available health and welfare benefits, so
long as the Participant’s employment with AllianceBernstein continues during the
notice period; provided that AllianceBernstein may, in its sole discretion,
require the Participant to discontinue regular duties, including prohibiting the
Participant from further entry to any of AllianceBernstein’s premises.  The
notice period shall be as follows:


 
Senior Vice President or above:
90 days

 
Vice President:
60 days

 
Assistant Vice President or below:
30 days



5.             Covenants.  As an additional condition of receiving the Award,
the Participant agrees to the following covenants and remedies for failure to
comply:


(a)           Competition.  At no time while employed by AllianceBernstein
(including any applicable notice period) shall the Participant provide Competing
Services, in any capacity, whether as an employee, consultant, independent
contractor, owner, partner, shareholder, director or otherwise, to any Direct
Competitor; provided, however, that nothing herein shall prevent the Participant
from being a passive owner of not more than 5% of the outstanding equity of any
class of securities of an entity that is publicly traded and that owns or may
acquire any corporation or business that competes with
AllianceBernstein.  “Competing Services” means services provided to a Direct
Competitor that involve (i) the direct or indirect solicitation (including
through financial intermediaries or consultants) of actual or prospective
clients of AllianceBernstein with respect to investment management or research
products or services; (ii) the creation, management or maintenance (or providing
material support for, or managing or supervising, the creation, management or
maintenance) of an investment management or research product or service that
competes directly with a significant investment management or research product
or service then offered or provided by AllianceBernstein or that
AllianceBernstein intends to offer or provide as part of a Planned Business; or
(iii) the Participant functioning in a senior executive, operational,
administrative, financial, advisory or consulting role, which is the same as or
substantially similar to the Participant’s role with AllianceBernstein.  “Direct
Competitor” means a business that offers or provides products or services that
compete directly with products or services offered or provided by
AllianceBernstein or that AllianceBernstein intends to offer or provide as part
of a Planned Business, where the business activities of the Direct Competitor
either constitute or can reasonably be expected to constitute meaningful
competition for AllianceBernstein.  “Planned Business” means a business: (i)
that the Participant is aware that AllianceBernstein plans to enter within six
months after the Participant’s last date of employment, (ii) that is material to
the AllianceBernstein entity or business unit that plans to enter such business,
and (iii) in which such AllianceBernstein entity or business unit has invested
material resources (including time of senior management) in preparation for
launch.

 
- 2 -

--------------------------------------------------------------------------------

 

(b)           Employee Solicitation. At no time while employed by
AllianceBernstein (including any applicable notice period) shall the Participant
(whether directly or indirectly through instruction to any other person or
entity) recruit, solicit or hire any employee of AllianceBernstein to work for
the Participant or any other person or entity.


(c)           Confidentiality.  From the date hereof and continuing after the
Participant’s last date of employment, and except as otherwise required by law,
the Participant shall not disclose or make accessible to any business, person or
entity, or make use of (other than in the course of the business of
AllianceBernstein) any trade secrets, proprietary knowledge or confidential
information that the Participant shall have obtained during his or her
employment by AllianceBernstein and that shall not be generally known to or
recognized by the general public.  All information regarding or relating to any
aspect of the business of AllianceBernstein, including but not limited to that
relating to existing or contemplated business plans, activities or procedures,
current or prospective clients, current or prospective contracts or other
business arrangements, current or prospective products, facilities and methods,
manuals, intellectual property, price lists, financial information (including
the revenues, costs, or profits associated with any of the products or services
of AllianceBernstein), or any other information acquired because of the
Participant’s employment by AllianceBernstein, shall be conclusively presumed to
be confidential; provided, however, that confidential information shall not
include any information known generally to the public (other than as a result of
unauthorized disclosure by the Participant).  The Participant’s obligations
under this Section 5(c) shall be in addition to any other confidentiality or
nondisclosure obligations the Participant has to AllianceBernstein at law or
under any other of AllianceBernstein’s policies or agreements.

 
- 3 -

--------------------------------------------------------------------------------

 

(d)           Non-disparagement. The Participant shall not make intentionally
disparaging remarks about AllianceBernstein, or issue any communication, written
or otherwise, that reflects adversely on or encourages any adverse action
against AllianceBernstein, except if testifying truthfully under oath pursuant
to any subpoena, order, directive, request or other legal process, or as may be
otherwise required by law.


(e)           Remedies.  If the Participant fails to comply with the agreements
and covenants set forth in Section 4 or this Section 5, AllianceBernstein shall
have the following remedies:


(i)            The Participant agrees that in the event of a breach of any of
the agreements or covenants contained in Section 4 or this Section 5, any
Deferred Cash or Restricted Units that have not vested or have vested but have
not been delivered (other than as a result of a voluntary long-term deferral
election) shall be forfeited.


 (ii)          Without intending to limit the remedies available to
AllianceBernstein, the Participant acknowledges that a breach of any of the
agreements or covenants contained in Section 4 or this Section 5 shall result in
material irreparable injury to AllianceBernstein for which the forfeiture remedy
described in Section (i) above may not be adequate and that, in the event of
such a breach or threat thereof, AllianceBernstein shall be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction
restraining the Participant from engaging in activities prohibited by this Award
Agreement or such other relief as may be required to specifically enforce any of
the agreements or covenants in Section 4 or this Section 5.  The Participant
acknowledges that the above restrictions are part of a program of
AllianceBernstein covering employees in many jurisdictions and that it is
necessary to maintain consistency of administration and interpretation with
respect to such program, and accordingly, the Participant consents to the
applicability of New York law and jurisdiction in accordance with Section 15
hereof.  In the event that any court or tribunal of competent jurisdiction shall
determine this Section 5 to be unenforceable or invalid for any reason, the
Participant agrees that this Section 5 shall be interpreted to extend only over
the maximum period of time for which it may be enforceable, and/or over the
maximum geographical area as to which it may be enforceable, and/or to the
maximum extent in any and all respects as to which it may be enforceable, all as
determined by such court or tribunal.

 
- 4 -

--------------------------------------------------------------------------------

 

(iii)          In addition to the remedies set forth in clauses (i) and (ii)
above, AllianceBernstein retains the right to seek damages and other relief for
any breach by the Participant of any agreement or covenant contained in this
Award Agreement.
 
 
6.             Forfeiture for Failure to Consider Certain Risks.  If the
Committee determines that, during the calendar year in which the Award was
granted, (a) the Participant participated in the structuring or marketing of any
investment management or research product or service, or participated on behalf
of AllianceBernstein or any of its clients in the purchase or sale of any
security or other property as part of providing investment management services
or otherwise, and (b) (i) the Participant failed to follow or violated any
written AllianceBernstein policy guideline or process designed in whole or in
part to manage or mitigate risk; (ii) as a result, appropriate consideration was
not given to the risk to AllianceBernstein or the Participant’s business unit
(for example, where the Participant has improperly analyzed such risk or where
the Participant failed sufficiently to raise concerns about such risk); and
(iii) there has been, or reasonably could be expected to be, a material adverse
impact on AllianceBernstein or the Participant’s business unit, the Participant
shall forfeit all unvested Deferred Cash, if elected, and all unvested
Restricted Units granted pursuant to such Award.


7.        Termination of Employment.  The Deferred Cash and Restricted Units
shall vest in accordance with Section 5 of Schedule A only while the Participant
is employed by AllianceBernstein, except as follows:


(a)     Disability.  Any unvested Deferred Cash and Restricted Units shall fully
vest immediately upon a Participant’s Disability and shall be distributed to the
Participant as specified in Article 4 of each of the Deferred Cash Program and
the Incentive Compensation Program.  The Participant shall be deemed to have
incurred a “Disability” if the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to last  for a continuous period of not
less than 12 months, as determined by the carrier of the long-term disability
insurance program maintained by AllianceBernstein or its affiliate that covers
the Participant, or such other person or entity designated by the Administrator
in its sole discretion.  In order to assist in the process described in this
Section 7(a), the Participant shall, as reasonably re­quested by the
Administrator, (i) be available for medical examinations by one or more
physicians chosen by the long-term disability insurance provider or the
Administrator and approved by the Participant, whose approval shall not be
unreasonably withheld, and (ii) grant the long-term disability insurance
provider, the Admin­istrator and any such physicians access to all relevant
medical information concerning the Participant, arrange to furnish copies of
medical records to them, and use best efforts to cause the Participant’s own
physicians to be available to discuss the Participant’s health with them.

 
- 5 -

--------------------------------------------------------------------------------

 

(b)      Death.  If the Participant dies (i) while in the employ of
AllianceBernstein, or (ii) while the Participant otherwise holds outstanding
unvested Deferred Cash or Restricted Units, any unvested Deferred Cash and all
unvested Restricted Units held by the Participant (and not previously forfeited
or cancelled) shall vest immediately and be distributed in accordance with
Article 4 of each of the Deferred Cash Program and the Incentive Compensation
Program.


(c)      Resignation. If the Participant resigns or otherwise voluntarily
terminates his or her employment with AllianceBernstein (other than due to the
Participant’s Disability), any unvested Deferred Cash and all unvested
Restricted Units held by the Participant (and not previously forfeited or
cancelled) on the date of resignation shall continue to vest as specified in
Section 5 of Schedule A and be distributed as specified in Article 4 of each of
the Deferred Cash Program and the Incentive Compensation Program. The provisions
in this Section 7(c) are conditioned upon the Participant’s continued compliance
with the agreements and covenants set forth in Sections 4 and 5 of this Award
Agreement from the date of resignation until the Deferred Cash and  Restricted
Units have fully vested and been delivered (or would have been delivered but for
a voluntary long-term deferral election), the Participant confirming such
compliance in writing (in a form to be provided by AllianceBernstein, a
“Confirmation Certificate”) in connection with each vesting date, and the
Participant executing and complying with a standard release in favor of
AllianceBernstein (in a form to be provided by AllianceBernstein); provided,
however, that the only remedy available to AllianceBernstein for any breach by
the Participant of the agreements and covenants set forth in Sections 4, 5(a)
and 5(b) of this Award Agreement that occurs after the Participant’s last date
of employment (including any applicable notice period) shall be the forfeiture
remedy described in Section 5(e)(i).  In addition, the terms of this Section
7(c) are also conditioned on the Participant not having received replacement
equity from a new employer for the unvested Deferred Cash and Restricted Units
as to which continued vesting is to apply and the Participant confirming such
fact in each Confirmation Certificate.


(d)      Termination Without Cause. If AllianceBernstein terminates the
Participant’s employment without Cause (other than due to the Participant’s
Disability or death), any unvested Deferred Cash and all unvested Restricted
Units held by the Participant (and not previously forfeited or cancelled) on the
date of such termination shall continue to vest as specified in Section 5 of
Schedule A and be distributed as specified in Article 4 of each of the Deferred
Cash Program and the Incentive Compensation Program.  The provisions in this
Section 7(d) are conditioned upon the Participant’s continued compliance with
the covenants set forth in Section 5 of this Award Agreement (except Section
5(a), with respect to which the Participant need not comply after the
Participant’s termination date) until the Deferred Cash and Restricted Units
have fully vested and been delivered (or would have been delivered but for a
voluntary long-term deferral election), signing and returning a Confirmation
Certificate to AllianceBernstein in connection with each vesting date,  and
executing and complying with a standard release in favor of AllianceBernstein
(in a form to be provided by AllianceBernstein); provided, however, that the
only remedy available to AllianceBernstein for any breach by the Participant of
the covenant set forth in Section 5(b) of this Award Agreement that occurs after
the Participant’s last date of employment (including any applicable notice
period) shall be the forfeiture remedy described in Section 5(e)(i).

 
- 6 -

--------------------------------------------------------------------------------

 

(e)      Termination For Cause.  If AllianceBernstein terminates the
Participant’s employment for Cause (or, if after termination of the
Participant’s employment other than for “Cause”, as that term is defined in the
2010 Plan, AllianceBernstein determines than an event occurred during the
Participant’s employment that would have entitled AllianceBernstein to terminate
the Participant’s employment for Cause), the Participant shall forfeit all
unvested Deferred Cash and Restricted Units.  


8.             Amendment to Previous Award Agreements.  Each award agreement, if
any, that was previously entered into between AllianceBernstein and the
Participant as part of a year-end incentive compensation process (not including
any equity replacement, sign-on or similar awards) and that sets forth terms and
conditions relating to awards of deferred incentive compensation (including, but
not limited to, Partners Compensation Plan awards, awards of options to buy
Holding Units, Deferred Cash awards, Financial Advisor Wealth Accumulation Plan
awards and Restricted Unit awards) that are unvested (or, in the case of options
to buy Holding Units, that are outstanding and unexercised) as of the date of
this Award Agreement, is hereby amended so that the Participant under those
award agreements will (i) benefit from the same continued vesting and delivery
provisions relating to Deferred Cash and Restricted Unit awards as are provided
in Sections 7(c) and 7(d) of this Award Agreement, subject to the same
conditions and restrictions as are contained therein, (ii) be subject to the
additional forfeiture provisions set forth in Sections 6 and 7(e) of this Award
Agreement, and (iii) no longer benefit from any provision in those prior award
agreements providing for continued vesting upon retirement, because the
provisions relating to retirement are effectively replaced by the continued
vesting and delivery provisions set forth in Sections 7(c) and 7(d) of this
Award Agreement; provided that, in the case of awards under the Financial
Advisor Wealth Accumulation Plan, the immediate vesting of awards upon
termination of a Participant’s employment without cause (as defined in the
applicable award agreement) shall remain unaffected.  In the case of award
agreements related to options to buy Holding Units, the options will continue to
vest and be exercisable as provided in the option award agreement(s) as if the
Participant remained employed by AllianceBernstein subject to the conditions,
restrictions and additional forfeiture provisions described in the preceding
sentence of this Section 8.  Consistent with the provisions and intent of this
Section 8, the terms and provisions of Sections 4, 5, 6 and 7 of this Award
Agreement shall govern in the event that any term or provision of a previously
executed award agreement conflicts with, or is inconsistent with, such Sections.

 
- 7 -

--------------------------------------------------------------------------------

 

9.             No Right to Continued Employment.   Neither the Award nor any
term of this Award Agreement shall confer upon the Participant any right to
continue in the employ of AllianceBernstein and shall not interfere in any way
with the right of AllianceBernstein to terminate the service of the Participant
at any time for any reason.


10.           Non-Transferability.  The Participant may not sell, assign,
transfer, pledge or otherwise dispose of or encumber any of the Deferred Cash or
Restricted Units, or any interest therein, until the Participant’s rights in
such Deferred Cash or Restricted Units vest in accordance with this Award
Agreement.  Any purported sale, assignment, transfer, pledge or other
disposition or encumbrance in violation of this Award Agreement will be void and
of no effect.


11.      Payment of Withholding Tax.  The provisions set forth in Section
5.04(k) of the Deferred Cash Program and Section 6.04(k) of the Incentive
Compensation Program shall apply in the event that AllianceBernstein determines
that any federal, state or local tax or any other charge is required by law to
be withheld with respect to a vesting or distribution of Deferred Cash or
Restricted Units.


12.      Dilution and Other Adjustments.  The existence of the Award shall not
impair the right of AllianceBernstein, Holding or their respective partners to,
among other things, conduct, make or effect any change in AllianceBernstein’s or
Holding’s business, any distribution (whether in the form of cash, limited
partnership interests, other securities or other property), recapitalization
(including, without limitation, any subdivision or combination of limited
partnership interests), reorganization, consolidation, combination, repurchase
or exchange of limited partnership interests or other securities of
AllianceBernstein or Holding, issuance of warrants or other rights to purchase
limited partnership interests or other securities of AllianceBernstein or
Holding, or any incorporation (or other change in form) of AllianceBernstein or
Holding. Holding Units shall be subject to adjustment in accordance with Section
4(c) of the 2010 Plan (or such applicable successor provision).


13.           Electronic Delivery.  The Plans contemplate that each award shall
be evidenced by an Award Agreement which shall be delivered to the
Participant.  It is hereby understood that electronic delivery of this Award
Agreement constitutes delivery under the Plans.
 
14.           Administrator.  If at any time there shall be no Committee, the
Board shall be the Administrator.


15.     Governing Law.  This Award Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York.  The Participant
hereby consents to the exclusive jurisdiction of any state or federal court
located within the State of New York, County of New York, with respect to any
legal action, dispute or otherwise, arising out of, related to, or in connection
with this Award Agreement.  The Participant hereby waives any objection in any
such action or proceeding based on forum non-conveniens, and any objection to
venue with respect to any such legal action, which may be instituted in any of
the aforementioned courts.

 
- 8 -

--------------------------------------------------------------------------------

 

16.      Sections and Headings.  All section references in this Award Agreement
are to sections hereof for convenience of reference only and are not to affect
the meaning of any provision of this Award Agreement.


17.     Interpretation.  The Participant accepts the Award subject to all the
terms and provisions of the Plans and this Award Agreement.  In the event of any
conflict between any clause of the Plans and this Award Agreement, this Award
Agreement shall control.  The Participant accepts as binding, conclusive and
final all decisions or interpretations of the Administrator or Board upon any
questions arising under the Plans and/or this Award Agreement.


18.      Notices.  Any notice under this Award Agreement shall be in writing and
shall be deemed to have been duly given when deliv­ered personally (whether by
hand or by facsimile) or when deposited in the United States mail, registered,
postage prepaid, and addressed, in the case of AllianceBernstein and Holding, to
the Corporate Secretary at 1345 Avenue of the Americas, New York, New York
10105, or if AllianceBernstein should move its principal office, to such
principal office, and, in the case of the Participant, to his or her last
permanent address as shown on AllianceBernstein's records, subject to the right
of either party to designate some other address at any time hereafter in a
notice satisfying the require­ments of this Section 18.

 
- 9 -

--------------------------------------------------------------------------------

 

19.           Entire Agreement; Amendment.  This Award Agreement supersedes any
and all existing agreements between the Participant, AllianceBernstein and
Holding relating to the Award.  It may not be amended except by a written
agreement signed by both parties.





 
AllianceBernstein l.p.
 
AllianceBernstein Holding l.p.
             
By:
/s/ James A. Gingrich
   
James A. Gingrich
   
Chief Operating Officer





The Participant hereby acknowledges and accepts the terms and conditions set
forth in this Award Agreement, including AllianceBernstein’s remedies if the
Participant fails to comply with the agreements and covenants set forth in
Sections 4 and 5 of this Award Agreement, and the forfeiture of unvested
Deferred Cash and Restricted Units for failure to consider certain risks as
described in Section 6 of this Award Agreement.  To accept the terms of this
Award Agreement, including the amendments to your previously executed award
agreements, if any, pursuant to Section 8 of this Award Agreement, please click
the “Accept” button below:




ACCEPT
 
DECLINE

 
- 10 -

--------------------------------------------------------------------------------

 

Schedule A
to
Award Agreement




1.
$___________ 2011 Award



2.
$___________2011  Deferred Cash Award (may not exceed the lesser of $250,000 and
50% of the Award; provided, however, if the Participant is based outside of the
United States, is treated as a local hire rather than as an expatriate and
received an Award of $100,000 or less, the Deferred Cash Award may be up to 100%
of the Award)



3.
____________ Restricted Units have been awarded pursuant to this Award
Agreement.



 
4.
The per Holding Unit price used to determine the number of Restricted Units
awarded hereunder is $14.896 per Holding Unit, which is the average of the
closing prices of a Holding Unit as published for composite transactions on the
New York Stock Exchange on January 13, 17, 18, 19 and 20, 2012.



 
5.
Restrictions lapse with respect to the Holding Units in accordance with the
following schedule:



Date
 
Percentage of Awarded Holding Units
Vested and Delivered1 on the Date Indicated
     
December 1, 2012
 
25.0%
December 1, 2013
 
50.0%
December 1, 2014
 
75.0%
December 1, 2015
 
100.0%

 
_______________________________________
1 Assuming the Participant has not elected to voluntarily defer receipt of
Holding Units.

 
- 11 -

--------------------------------------------------------------------------------

 

Schedule A
to
Award Agreement
for AllianceBernstein Sales Professionals




1.
$___________ 2011 Award*



2.
$___________2011  Deferred Cash Award (may not exceed the lesser of $250,000 and
50% of the Award; provided, however, if the Participant is based outside of the
United States, is treated as a local hire rather than as an expatriate and
received an Award of $100,000 or less, the Deferred Cash Award may be up to 100%
of the Award)*



3.
____________ Restricted Units have been awarded pursuant to this Award
Agreement.*



 
4.
The per Holding Unit price used to determine the number of Restricted Units
awarded hereunder is $14.896 per Holding Unit, which is the average of the
closing prices of a Holding Unit as published for composite transactions on the
New York Stock Exchange on January 13, 17, 18, 19 and 20, 2012.



 
5.
Restrictions lapse with respect to the Holding Units in accordance with the
following schedule:



Date
 
Percentage of Awarded Holding Units
Vested and Delivered2 on the Date Indicated
     
December 1, 2012
 
25.0%
December 1, 2013
 
50.0%
December 1, 2014
 
75.0%
December 1, 2015
 
100.0%



 
* The amount of the 2011 Award, 2011 Deferred Cash Award and the number of
Restricted Units awarded pursuant to this Award Agreement are based on an
estimate of Total Variable Compensation (“TVC”).  The final amounts will be
calculated once TVC is finalized in early 2012 and, if the final amounts differ
from the estimates stated above, the 2011 Award amount, the amount of the
Deferred Cash Award and the number of Restricted Units awarded pursuant to this
Agreement will be adjusted accordingly.
 
_______________________________________
2 Assuming the Participant has not elected to voluntarily defer receipt of
Holding Units.
 
 
- 12 -

--------------------------------------------------------------------------------